                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                           PINE BLUFF DIVISION

ARTEZ OLIVER,
ADC #153539                                                            PLAINTIFF

V.                             5:18-CV-238-BRW-BD

JAMES GIBSON                                                        DEFENDANT

                                   JUDGMENT

     Based on the order entered today, this case is DISMISSED, WITHOUT PREJUDICE.

     IT IS SO ORDERED, this 30th day of May, 2019.



                                                 Billy Roy Wilson__________________
                                                 UNITED STATES DISTRICT JUDGE
